DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Status of Claims
Claims 1-18 are pending.
Claims 17 and 18 are withdrawn.
Claim 1 was amended.
Claims 19-22 were cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The originally filed disclosure does not give support to the claimed recitation “automatically without any input to the control system by a user”. Paragraph [0055] recites “The described disengagement and re-engagement are automatically triggered in response to changes in torso section orientation.” However, there is nothing in the specification suggesting that the response to changes in the torso section orientation are performed without the any input to the control system by a user, rather a user will provide input for the torso interaction whereby engagement and disengagement occur as a sequence of actions that follow. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch, in view of Squitieri (US 20150164677 A1), herein referred to as Squitieri.
Regarding claim 1, Lachenbruch discloses an occupant support structure for supporting an occupant, the occupant support structure comprising: an orientation adjustable torso section (see FIGS. 1-3; upper body section 40); a lower body section (lower body section 42) including a heel region subsection (calf section 50, it is noted that the heel is supported by the calf section) adapted to support the heel region of an occupant of the occupant support; and a control system (controller 90) adapted to: A) cause the heel region subsection to temporarily substantially disengage from the heel region of the occupant in response to a change of angular orientation of the torso section from a lowered position to a raised position, wherein the change in angular orientation of the torso section begins at a time t-0 (see Col. 5, lines 43-61; controller 90 receives angular orientation readings from sensor 58 when the frame upper body section 40 is adjusted; Examiner further notes even if incidental, angular adjustment of the upper body section 40 and inflation of the lower body section can achieve the desired effect). Lachenbruch does not explicitly disclose B) automatically without any input to the control system by a user, cause the heel region subsection to subsequently re-engage with the heel region of the occupant while the torso section remains stationary in the raised position, the re-engagement occurring at a time tB which is later than t0. Squitieri, however, discloses a patient orientating alternating pressure support apparatus comprising a control system 130 that may have a number of programmable settings and memory to remember preferences (see para. [0083]) to include controlling the pressure in any chamber to change pressure over a programmable or customizable period of time that may be performed by using an operating system comprising machine-readable storage for executing instructions (see para. [0138] and [0139]) for the purpose of providing customizable relief to a patient by alternating the pressure within select pressure chambers under individual pressure timers (see para. [0125]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Therefore since Lachenbruch in view of Squitieri teaches all of the features of the claim, it is capable of raising an occupant’s calves to elevate the occupant’s heels above the support surface while also providing the ability to raise and lower the angular position of upper body section 40 relative to lower body section 42 while select pressure chambers are activated to predetermined values through timers. Furthermore, Lachenbruch discloses the angular adjustment of the upper body section is not dependent on any corresponding adjustability of the lower body section, see Col. 3, lines 51-56.
Regarding claim 2, Lachenbruch does not explicitly disclose the control system includes a processor and machine readable instructions which, when executed by the processor, cause the temporary disengagement and subsequent re-engagement. Squitieri, however, discloses a patient orientating alternating pressure support apparatus comprising a control system 130 that may have a number of programmable settings and memory to remember preferences (see para. [0083]) to include controlling the pressure in any chamber to change pressure over a 
A Regarding claim 3, Lachenbruch (in view of Squitieri) teaches the lower body section comprises a bladder array headwardly of the heel region subsection which is inflatable to effect the disengagement and deflatable to effect the re-engagement (see Lachenbruch, FIGS. 7-11; profile of a plurality of inflatable bladders arranged across the width of the mattress). Examiner notes that the fact the inflatable bladders change the curvature of the support surface, the invention of Lachenbruch is therefore capable of increasing the height of a person’s calf to the point of causing the claimed disengagement or engagement of said person’s heels relative to the support surface.
Regarding claim 11, Lachenbruch (in view of Squitieri) teaches the torso section reaches a final orientation at a time t1, and the disengagement occurs at a time tA which is no earlier than time t1. Examiner notes Lachenbruch teaches an upper body section 40 is angularly modifiable and inflatable bladders 62 disposed on lower body section 42, it would be dependent on the length of a person’s legs as to whether or not said person’s heels would be raised above the support surface during orientation of the upper body section and the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best,
Regarding claim 12, Lachenbruch (in view of Squitieri) teaches wherein the lower body section comprises a bladder array longitudinally aligned with the heel region subsection which is deflatable to affect the disengagement and inflatable to affect the engagement (see Lachenbruch, FIG. 7-10; bladders 62 are longitudinally aligned).
Regarding claims 13 and 14, Lachenbruch (in view of Squitieri) teaches (claim 13) the control system is adapted to cause the temporary substantial disengagement and the subsequent reengagement only if the angular orientation of the torso section changes, and (claim 14) the control system is adapted to cause the temporary substantial disengagement and the subsequent reengagement only if the angular orientation of the torso section changes away from horizontal. Examiner notes that since the controller 90 taught by Lachenbruch commands both the inflation/deflation of the bladders relative to the angle of the upper body section via angular orientation sensors 58, the invention of Lachenbruch is capable of the claimed function.
Regarding claim 16, Lachenbruch (in view of Squitieri) teaches A) the orientation adjustable torso section and the lower body section are mattress components (see Lachenbruch, FIGS. 1-3; upper body section 40 and lower body section 42 comprise the bed 20); and B) the occupant support structure includes a frame (see Lachenbruch, frame 24) having: 1) an orientation adjustable frame torso segment which supports and effects orientation adjustment of the orientation adjustable mattress torso section (see Lachenbruch, FIGS. 1-3; alpha denotes the angle of the adjustable section of the frame), and 2) a frame lower body segment which supports the mattress lower body section (see Lachenbruch, FIGS. 1-3, frame 24 supports lower body section 42).	

Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lachenbruch, in view of Ishibashi et al. (US 20120304385 A1), herein referred to as Ishibashi.
Regarding claim 1, Lachenbruch discloses an occupant support structure for supporting an occupant, the occupant support structure comprising: an orientation adjustable torso section (see FIGS. 1-3; upper body section 40); a lower body section (lower body section 42) including a heel region subsection (calf section 50, it is noted that the heel is supported by the calf section) adapted to support the heel region of an occupant of the occupant support; and a control system (controller 90) adapted to: A) cause the heel region subsection to temporarily substantially disengage from the heel region of the occupant in response to a change of angular orientation of the torso section from a lowered position to a raised position, wherein the change in angular orientation of the torso section begins at a time t-0 (see Col. 5, lines 43-61; controller 90 receives angular orientation readings from sensor 58 when the frame upper body section 40 is adjusted; Examiner further notes even if incidental, angular adjustment of the upper body section 40 and inflation of the lower body section can achieve the desired effect). Lachenbruch does not explicitly disclose B) automatically without any input to the control system by a user, cause the heel region subsection to subsequently re-engage with the heel region of the occupant while the torso section remains stationary in the raised position, the re-engagement occurring at a time tB which is later than t0. Ishibashi, however, discloses an air mattress comprising a plurality of cells 10 grouped in different regions (see FIG. 3), a sensor 3 for determining the angle of the mattress frame, and mattress control circuit 15 for the purpose of controlling individual groups of cells for inflation and deflation during activation of the mattress frame resulting in controlled pressurization of each of the cells becomes a predetermined pressure, (see para. [0043] and [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lachenbruch with the plurality of air cells, sensor, and mattress control circuit as taught by Ishibashi in order to provide an inflatable mattress surface with regions that can be controlled to Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Therefore since Lachenbruch in view of Ishibashi teaches all of the features of the claim, it is capable of raising an occupant’s calves to elevate the occupant’s heels above the support surface while also providing the ability to raise and lower the angular position of upper body section 40 relative to lower body section 42, and further maintain the pressure of each of the air bladders to predetermined levels as taught by Ishibashi. 
Regarding claim 3, Lachenbruch (in view of Ishibashi) teaches the lower body section comprises a bladder array headwardly of the heel region subsection which is inflatable to effect the disengagement and deflatable to effect the re-engagement (see Lachenbruch, FIGS. 7-11; profile of a plurality of inflatable bladders arranged across the width of the mattress). Examiner notes that the fact the inflatable bladders change the curvature of the support surface, the invention of Lachenbruch is therefore capable of increasing the height of a person’s calf to the point of causing the claimed disengagement or engagement of said person’s heels relative to the support surface.
Regarding claim 4, Lachenbruch (in view of Ishibashi) teaches the bladder array comprises two or more longitudinally distributed bladders, and the control system is adapted to select a subset of the bladders and to inflate and deflate only the subset to effect the engagement and 
Regarding claim 5, Lachenbruch (in view of Ishibashi) teaches wherein the subset is a single bladder (Ishibashi, see FIG. 3; different regions are defined as 10a through 10g where a single air cell is defined by reference character 10).
Regarding claim 6, Lachenbruch (in view of Ishibashi) does not explicitly teach the control system is adapted to command a test inflation of each of the bladders and to include in the selected subset whichever bladder the test inflation reveals to be most suitable to effect the engagement. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lachenbruch to inflate/deflate the bladders to an optimized desired position since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8 and 9, Lachenbruch (in view of Ishibashi) teaches (claim 8) the bladders other than the selected bladder are deflated subsequent to the test inflation, or (claim 9) the test inflation is carried out concurrently for all the bladders. Ishibashi is relied upon to teach control of individual bladders along the length of the mattress where It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have select bladders deflated or inflated for the purpose of testing the position of an occupant thereon. 

Allowable Subject Matter
Claims 7, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments, filed 12/20/2021, with respect to the rejection of claim 1 under 35 U.S.C. §102 and claims 2-16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejections are made under Lachenbruch in view of Squitieri and Lachenbruch in view of Ishibashi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable bladders and hospital beds relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Lachenbruch, Squitieri, and Ishibashi. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/2/2022